DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant(s) arguments and claim amendments submitted on 03/11/2021 were found persuasive by the Examiner.  Therefore, the previous set of rejections set forth in the Final Rejection submitted 01/12/2021 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Eric G. King on 03/16/2021.
The amended claims (1-10) are provided below.

(Currently Amended) An automatic analyzer comprising: 
a vacuum tank and a vacuum pump that vacuum suctions liquid; 
a first solenoid valve provided in a flow path connected to the vacuum tank; 
a vacuum switch provided in the vacuum tank, the vacuum switch comprising a pressure receiving portion having a spring which senses a pressure value present in the vacuum tank and which switches a contact point of the vacuum switch when the sensed pressure reaches a set value; and 

wherein the processor is configured to 
receive a signal from said vacuum switch indicating the pressure value present within said vacuum tank; 
determine whether said received pressure value in the vacuum tank is equal to or greater than a predetermined pressure value threshold, or whether said received pressure value is smaller than the predetermined pressure value threshold; and 
detect clogging in the flow path
by executing a sequence of programmed instructions which 
change the vacuum pump from ON to OFF with the first solenoid valve being in a closed state, and U.S. Application No. 16/645,600 2 
T6837\23668US01\4817-4585-4432.v1thereafter, change the first solenoid valve from the closed state to an open state, and detect presence and absence of clogging in the flow path by comparing, to a first predetermined time threshold, a time that elapses before the processor determines that said received pressure value in the vacuum tank is equal to or greater than the predetermined pressure value threshold from a time point when the first solenoid valve is changed from the closed state to the open state based on the signal received from the vacuum switch indicating that the spring of the pressure sensing portion of the vacuum switch has switched the contact point of the vacuum switch;
a plural a plurality of waste liquid bottles each accommodating waste liquid from a side closer to the vacuum tank, and a reaction vessel, on an opposite side of the first solenoid valve with respect to the vacuum tank, wherein each said waste liquid bottle is provided with a second solenoid valve on a discharge side from which waste liquid is discharged, and 
a second flow path from the reaction vessel to the vacuum tank is provided for each of the waste liquid bottles, 
wherein when the processor determines that the flow path is clogged, the processor is further configured to close the first solenoid valve, change the vacuum pump from OFF to ON, 

2. (Previously Presented) The automatic analyzer according to claim 1, further comprising: 
a cleaning waste liquid suction mechanism that suctions cleaning liquid on a surface of a sample probe by the vacuum pump, on an opposite side of the first solenoid valve with respect to the vacuum tank.  

3. (Previously Presented) The automatic analyzer according to claim 2, further comprising: 
a cleaning tank that accommodates cleaning liquid for a reagent probe and that is adjacent to the cleaning waste liquid suction mechanism.  

4. (Previously Presented) The automatic analyzer according to claim 1, wherein 
a plurality of combinations of the first solenoid valve and the flow path are provided, and 
the processor is configured to sequentially perform the clogging detection for each flow path by controlling opening and closing of the first solenoid valve.  

5.  (Cancelled)

6.  (Cancelled)

7.  (Cancelled)
  
8. (Previously Presented) The automatic analyzer according to claim 1 , wherein 
which flow path is clogged is detected by sequentially performing operation of changing the first solenoid valve and any one of the second solenoid valves from the closed state to the open state.  

9. (Currently Amended) The automatic analyzer according to claim 1, wherein the pressure value threshold used when the clogging is detected is set based on a height of an altitude at which the apparatus is installed.  

10. (Currently Amended) A method for detecting flow path clogging of an automatic analyzer comprising: 
controlling, using a processor, a vacuum pump that vacuum suctions liquid from a vacuum tank; 
controlling, by the processor, a first solenoid valve provided in a flow path connected to the vacuum tank; 
receiving a signal from a vacuum switch provided in the vacuum tank, the vacuum switch comprising a pressure receiving portion having a spring which senses a pressure value present in the vacuum tank and which switches a contact point of the vacuum switch when the sensed pressure reaches a set value; 
determining, by the processor, whether [[a]] the pressure value in the vacuum tank is equal to or greater than a predetermined pressure threshold, or whether the pressure value is smaller than the predetermined pressure threshold; and 
detecting clogging in the flow path, by the processor 
by 
changing the vacuum pump from ON to OFF with the first solenoid valve being in a closed state, andU.S. Application No. 16/645,6005
T6837\23668US01\4817-4585-4432.v1thereafter, changing the first solenoid valve from the closed state to an open state, and detecting presence and absence of clogging in the flow path by comparing, to a first predetermined time threshold, a time that elapses before the processor determines that the pressure value in the vacuum tank is equal to or greater than the predetermined pressure threshold from a time point when the first solenoid valve is changed from the closed state to the open state based on the signal received from the vacuum switch indicating that the spring of the pressure sensing portion of the vacuum switch has switched the contact point of the vacuum switch 

a plurality of waste liquid bottles each accommodating waste liquid from a side closer to the vacuum tank, and a reaction vessel, on an opposite side of the first solenoid valve with respect to the vacuum tank, wherein each said waste liquid bottle is provided with a second solenoid valve on a discharge side from which waste liquid is discharged, and 
a second flow path from the reaction vessel to the vacuum tank is provided for each of the waste liquid bottles,
wherein when the processor determines that the flow path is clogged, closing the first solenoid valve, changing the vacuum pump from OFF to ON, confirming that the received pressure value in the vacuum tank is smaller than the predetermined pressure value threshold, and thereafter, changing the vacuum pump from ON to OFF, changing the first solenoid valve and any one of the second solenoid valves from the closed state to the open state, and detecting presence and absence of the clogging in the flow path by comparing, to a second predetermined time threshold, a time that elapses before the processor determines that the received pressure value in the vacuum tank is equal to or greater than the predetermined pressure value threshold from a time point when the valves are changed from the closed state to the open state based onU.S. Application No. 16/645,6006 T6837\23668US01\4817-4585-4432.vtthe signal received from the vacuum switch indicating that the spring of the pressure sensing portion of the vacuum switch has switched the contact point of the vacuum switch.

Allowable Subject Matter
	Claims 1-4 and 8-10 are allowed.
	In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest an automatic analyzer comprising a vacuum tank with a vacuum switch and pump.  The vacuum switch being operable to detect a pressure value threshold in the vacuum tank.  A flow path between the vacuum tank and a first solenoid valve.  A plurality of waste liquid bottes each having a second solenoid valve, a reaction vessel, a second flow path from the reaction vessel to the vacuum tank, and a processor that detects the presence or absence of clogging. The determination of clogging by the processor being performed by closing the first solenoid valve, changing the vacuum pump from OFF to ON, confirming that the sensed pressure in the vacuum tank is less than the pressure value threshold, changing the vacuum pump from ON to OFF, changing the first solenoid valve and any one of the second solenoid valves from the closed state to the open state, and then comparing a time that elapses from when the valves were changed from the closed state to the open state to when the vacuum switch switches a contact point due to the pressure threshold being reached, to a second predetermined time threshold.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        


/Kathryn Wright/Primary Examiner, Art Unit 1798